

117 S963 PCS: Domestic Terrorism and Hate Crimes Prevention Act of 2021
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 30117th CONGRESS1st SessionS. 963IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Durbin (for himself, Ms. Hirono, and Ms. Duckworth) introduced the following bill; which was read the first timeMarch 25, 2021Read the second time and placed on the calendarA BILLTo authorize dedicated domestic terrorism offices within the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation to analyze and monitor domestic terrorist activity and require the Federal Government to take steps to prevent domestic terrorism, and for other purposes.1.Short titleThis Act may be cited as the Domestic Terrorism and Hate Crimes Prevention Act of 2021.2.DefinitionsIn this Act—(1)the term Director means the Director of the Federal Bureau of Investigation;(2)the term domestic terrorism has the meaning given the term in section 2331 of title 18, United States Code, except that it does not include acts perpetrated by individuals associated with or inspired by—(A)a foreign person or organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);(B)an individual or organization designated under Executive Order 13224 (50 U.S.C. 1701 note); or(C)a state sponsor of terrorism as determined by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(3)the term Domestic Terrorism Executive Committee means the committee within the Department of Justice tasked with assessing and sharing information about ongoing domestic terrorism threats;(4)the term hate crime incident means an act described in section 241, 245, 247, or 249 of title 18, United States Code, or in section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631);(5)the term Secretary means the Secretary of Homeland Security; and(6)the term uniformed services has the meaning given the term in section 101(a) of title 10, United States Code.3.Offices to combat domestic terrorism(a)Authorization of offices To monitor, analyze, investigate, and prosecute domestic terrorism(1)Domestic terrorism unitThere is authorized a Domestic Terrorism Unit in the Office of Intelligence and Analysis of the Department of Homeland Security, which shall be responsible for monitoring and analyzing domestic terrorism activity.(2)Domestic terrorism officeThere is authorized a Domestic Terrorism Office in the Counterterrorism Section of the National Security Division of the Department of Justice—(A)which shall be responsible for investigating and prosecuting incidents of domestic terrorism; and(B)which shall be headed by the Domestic Terrorism Counsel.(3)Domestic terrorism section of the fbiThere is authorized a Domestic Terrorism Section within the Counterterrorism Division of the Federal Bureau of Investigation, which shall be responsible for investigating domestic terrorism activity.(4)StaffingThe Secretary, the Attorney General, and the Director shall each ensure that each office authorized under this section in their respective agencies shall—(A)have adequate number of employees to perform the required duties;(B)have not less than one employee dedicated to ensuring compliance with civil rights and civil liberties laws and regulations; and(C)require that all employees undergo annual anti-bias training.(5)SunsetThe offices authorized under this subsection shall terminate on the date that is 10 years after the date of enactment of this Act.(b)Joint report on domestic terrorism(1)Biannual report requiredNot later than 180 days after the date of enactment of this Act, and each 6 months thereafter for the 10-year period beginning on the date of enactment of this Act, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation shall submit a joint report authored by the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) to—(A)the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and(B)the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)ContentsEach report submitted under paragraph (1) shall include—(A)an assessment of the domestic terrorism threat posed by White supremacists and neo-Nazis, including White supremacist and neo-Nazi infiltration of Federal, State, and local law enforcement agencies and the uniformed services; and(B)(i)in the first report, an analysis of incidents or attempted incidents of domestic terrorism that have occurred in the United States since April 19, 1995, including any White-supremacist-related incidents or attempted incidents; and(ii)in each subsequent report, an analysis of incidents or attempted incidents of domestic terrorism that occurred in the United States during the preceding 6 months, including any White-supremacist-related incidents or attempted incidents; and(C)a quantitative analysis of domestic terrorism for the preceding 6 months, including—(i)the number of—(I)domestic terrorism related assessments initiated by the Federal Bureau of Investigation, including the number of assessments from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism;(II)domestic terrorism-related preliminary investigations initiated by the Federal Bureau of Investigation, including the number of preliminary investigations from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and how many preliminary investigations resulted from assessments;(III)domestic terrorism-related full investigations initiated by the Federal Bureau of Investigation, including the number of full investigations from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and how many full investigations resulted from preliminary investigations and assessments;(IV)domestic terrorism-related incidents, including the number of incidents from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, the number of deaths and injuries resulting from each incident, and a detailed explanation of each incident;(V)Federal domestic terrorism-related arrests, including the number of arrests from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each arrest;(VI)Federal domestic terrorism-related indictments, including the number of indictments from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each indictment;(VII)Federal domestic terrorism-related prosecutions, including the number of incidents from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each prosecution;(VIII)Federal domestic terrorism-related convictions, including the number of convictions from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each conviction; and(IX)Federal domestic terrorism-related weapons recoveries, including the number of each type of weapon and the number of weapons from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism; and(ii)an explanation of each individual case that progressed through more than 1 of the stages described under clause (i)—(I)including the specific classification or subcategory for each case; and(II)not including personally identifiable information not otherwise releasable to the public. (3)Hate crimesIn compiling a joint report under this subsection, the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) shall, in consultation with the Civil Rights Division of the Department of Justice and the Civil Rights Unit of the Federal Bureau of Investigation, review each hate crime incident reported during the preceding 6 months to determine whether the incident also constitutes a domestic terrorism-related incident.(4)Classification and public releaseEach report submitted under paragraph (1) shall be—(A)unclassified, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of the report, posted on the public websites of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.(5)NonduplicationIf two or more provisions of this subsection or any other law impose requirements on an agency to report or analyze information on domestic terrorism that are substantially similar, the agency shall construe such provisions as mutually supplemental, so as to provide for the most extensive reporting or analysis, and shall comply with each such requirement as fully as possible.(c)Domestic terrorism executive committeeThere is authorized a Domestic Terrorism Executive Committee, which shall—(1)meet on a regular basis, and not less regularly than 4 times each year, to coordinate with United States Attorneys and other key public safety officials across the country to promote information sharing and ensure an effective, responsive, and organized joint effort to combat domestic terrorism; and(2)be co-chaired by—(A)the Domestic Terrorism Counsel authorized under subsection (a)(2)(B);(B)a United States Attorney or Assistant United States Attorney;(C)a member of the National Security Division of the Department of Justice; and(D)a member of the Federal Bureau of Investigation.(d)Focus on greatest threatsThe domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) shall focus their limited resources on the most significant domestic terrorism threats, as determined by the number of domestic terrorism-related incidents from each category and subclassification in the joint report for the preceding 6 months required under subsection (b).4.Training to combat domestic terrorism(a)Required training and resourcesThe Secretary, the Attorney General, and the Director shall review the anti-terrorism training and resource programs of their respective agencies that are provided to Federal, State, local, and Tribal law enforcement agencies, including the State and Local Anti-Terrorism Program that is funded by the Bureau of Justice Assistance of the Department of Justice, and ensure that such programs include training and resources to assist State, local, and Tribal law enforcement agencies in understanding, detecting, deterring, and investigating acts of domestic terrorism and White supremacist and neo-Nazi infiltration of law enforcement and corrections agencies. The domestic-terrorism training shall focus on the most significant domestic terrorism threats, as determined by the quantitative analysis in the joint report required under section 3(b).(b)RequirementAny individual who provides domestic terrorism training required under this section shall have—(1)expertise in domestic terrorism; and(2)relevant academic, law enforcement, or other community-based experience in matters related to domestic terrorism.(c)Report(1)In generalNot later than 6 months after the date of enactment of this Act and twice each year thereafter, the Secretary, the Attorney General, and the Director shall each submit a biannual report to the committees of Congress described in section 3(b)(1) on the domestic terrorism training implemented by their respective agencies under this section, which shall include copies of all training materials used and the names and qualifications of the individuals who provide the training.(2)Classification and public releaseEach report submitted under paragraph (1) shall be—(A)unclassified, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of each report, posted on the public website of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.5.Interagency task force(a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, the Director, the Secretary, and the Secretary of Defense shall establish an interagency task force to analyze and combat White supremacist and neo-Nazi infiltration of the uniformed services and Federal law enforcement agencies.(b)Report(1)In generalNot later than 1 year after the interagency task force is established under subsection (a), the Attorney General, the Director, the Secretary, and the Secretary of Defense shall submit a joint report on the findings of the task force and the response of the Attorney General, the Director, the Secretary, and the Secretary of Defense to such findings, to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Armed Services of the Senate;(E)the Committee on the Judiciary of the House of Representatives;(F)the Committee on Homeland Security of the House of Representatives;(G)the Permanent Select Committee on Intelligence of the House of Representatives; and(H)the Committee on Armed Services of the House of Representatives.(2)Classification and public releaseThe report submitted under paragraph (1) shall be—(A)submitted in unclassified form, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of the report, posted on the public website of the Department of Defense, the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.6.Department of justice support for hate crime incidents with a nexus to domestic terrorism(a)Community relations serviceThe Community Relations Service of the Department of Justice, authorized under section 1001(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000g), may offer the support of the Service to communities where the Department of Justice has brought charges in a hate crime incident that has a nexus to domestic terrorism.(b)Federal bureau of investigationSection 249 of title 18, United States Code, is amended by adding at the end the following:(e)Federal bureau of investigationThe Attorney General, acting through the Director of the Federal Bureau of Investigation, shall assign a special agent or hate crimes liaison to each field office of the Federal Bureau of Investigation to investigate hate crimes incidents with a nexus to domestic terrorism (as such term is defined in section 2 of the Domestic Terrorism and Hate Crimes Prevention Act of 2021)..7.Review of COVID–19 hate crimes(a)In generalNot later than 14 days after the date of enactment of this Act, the Attorney General shall designate an officer or employee of the Department of Justice whose sole responsibility during the applicable period shall be to facilitate the expedited review of COVID–19 hate crimes and reports of any such crime to Federal, State, or local law enforcement agencies.(b)DefinitionsIn this section:(1)Applicable periodThe term applicable period means the period beginning on the date on which the officer or employee is designated under subsection (a), and ending on the date that is 1 year after the date on which the emergency period described in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) ends, except that the Attorney General may extend such period as appropriate.(2)COVID–19 hate crimeThe term COVID–19 hate crime means a crime of violence (as such term is defined in section 16 of 18, United States Code) that is motivated by—(A)the actual or perceived race, ethnicity, age, color, religion, national origin, sexual orientation, gender, gender identity, or disability of any person; and(B)the actual or perceived relationship to the spread of COVID–19 of any person because of the characteristic described in subparagraph (A).(c)Guidance(1)Guidance for law enforcement agenciesThe Attorney General shall issue guidance for State and local law enforcement agencies on how to—(A)establish online reporting of hate crimes or incidents, and to have online reporting available in multiple languages as determined by the Attorney General; and(B)expand culturally competent and linguistically appropriate public education campaigns, and collection of data and public reporting of hate crimes.(2)Guidance relating to COVID–19 pandemicThe Attorney General and the Secretary of Health and Human Services, in coordination with the COVID–19 Health Equity Task Force and community-based organizations, shall issue guidance describing best practices to mitigate racially discriminatory language in describing the COVID–19 pandemic. 8.Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice, the Federal Bureau of Investigation, the Department of Homeland Security, and the Department of Defense such sums as may be necessary to carry out this Act.March 25, 2021Read the second time and placed on the calendar